Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Selection of group I (claims 1-12, 15 and 18) without traverse is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shon (US 20130136262) in view of Anand (US 20140369204).
Regarding claim 1, Shon discloses an apparatus comprising:
 a transceiver that communicates with a mobile communication network ([0034][0082-91], the receivers receives traffic); and 
a processor ([0033]) that: 
performs an authentication with a network encrypted traffic detection function ("NW-ETDF") ([0033][0064][0082-91], authentication processor performs authentication by decrying the packet; conducts authentication procedure); 
detects a data packet generated by a first application ([0082-91], upon receiving a message encrypted by the first application);  and 
([0082-0091], encrypted the message with a timestamp and an encryption key, transmits the encrypted message).
Shon does not explicitly disclose determines whether the data packet is associated with a start of an encrypted data flow for the first application.
Anand discloses determines whether the data packet is associated with a start of an encrypted data flow for the first application (Anand, figs. 3 and 13A, 1303, determine if the data packet is an initial packet of a flow; identify the data packet as an initial data packet of a new flow. Note the result of this step is not used in the claim).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Shon with the teachings given by Anand. The motivation for doing so would have been to efficiently perform authentication based on the data flow ID and prevent data loss (Anand, [0099-0100][0117]).
Claim 10 is rejected same as claim 1.

Regarding claim 2, Shon and Anand disclose the apparatus of claim 1, wherein the processor further identifies one or more additional data packets belonging to the data flow, wherein the one or more additional data packets are sent without the detection information (Anand, figs. 3 and 13a, [0041], if the packet belongs to the flow (there is a match), without adding data flow ID and process the data packet. Here, the adding flow ID can be replaced by adding detection information to the packet;  forwards/transmits the packet (without adding any detection information) based on the forwarding decision). The motivation of the combination is same as in claim 1. 


Regarding claim 3, Shon and Anand disclose the apparatus of claim 1, wherein the detection information comprises an application key, the application key formed based on an application identifier of the first application with an encrypted traffic detection key (Shon, [0082-0091], the encrypted message includes authentication key formed based on the certificate provided by licensed authority or identifier; Anand, [0076][0015], flow ID as application key). The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 3.

Regarding claim 4, Shon and Anand disclose the apparatus of claim 3, wherein the encrypted traffic detection key is created after a successful authentication with the NW-ETDF (Shon, [0089-0091], the encrypted message formed after detecting the encryption key being authenticated).

Regarding claim 5, Shon and Anand disclose the apparatus of claim 3, wherein modifying the data packet to include detection information comprises one of: including the application key in a header of the data packet and encapsulating the data packet (Shon, [0089-0091], the detection information includes authentication key which is encrypted in the message). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	
Regarding claim 6, Shon and Anand disclose the apparatus of claim 1, wherein the processor determining whether the data packet is associated with the start of an encrypted data flow for the first application comprises: 
determining whether an application identifier of the first application is included in a list of application identifiers for which encrypted traffic detection information is to be provided (Anand, [0015][0040-41][0199], determine if the flow ID or application identifier is included in the list of the flow IDs or application identifiers, matching the flow ID in the table where the stable stores all the flow ID or application identifiers);
 identifying a packet type for the detected data packet in response to the application identifier of the first application being included in the list of application identifiers (Anand, [0040-41], if the data packet is from a type 1 data flow; having the blade ID matching the flow ID); and 
determining whether the packet type matches at least one packet type associated with an encrypted data flow (Anand, [0040-41], if there is a match of the data type (data type 1 or blade ID)) .   The motivation of the combination is same as in claim 1.
Claim 15 is rejected same as claim 6.

Regarding claim 7, Shon and Anand disclose the apparatus of claim 6, wherein the at least one packet type associated with an encrypted data flow comprises one of: a Transmission Control Protocol Synchronize ("TCP SYN") packet with destination port '443,' a Transport Layer Security protocol ("TLS") 'ClientHello' packet, and a User Datagram Protocol ("UDP") packet to port '80.' (Anand, [0393][0052], e.g., SYN packets of the TCP traffic, UDP port). The  It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Regarding claim 8, Shon and Anand disclose the apparatus of claim 6, wherein the transceiver receives the list of application identifiers from a network function (Anand, [0068], the list of application identifiers or flow IDs are distributed among all participating nodes by a network function). The motivation of the combination is same as in claim 1.

Regarding claim 9, Shon and Anand disclose the apparatus of claim 6, wherein the processor further generates an application key for each application identifier in the list of application identifiers, wherein the detection information comprises the application key for the first application (Shon, [0082-0091], the encrypted message includes authentication key formed based on the certificate provided by licensed authority or identifier; Anand, [0076][0015], flow ID as application key). The motivation of the combination is same as in claim 1.
Claim 18 is rejected same as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474